Citation Nr: 1011617	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragments and degenerative arthritis of the right 
hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in 
February 2010.  A transcript of the hearing is associated 
with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An 
examination is adequate when it is based on consideration of 
an appellant's prior medical history and describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, the Board concludes that the February 2009 VA 
examination of the Veteran's right hand disability is not 
adequate for rating purposes because the examiner did not 
evaluate individual finger joint ranges of motion including 
proximate motion of the fingers to the palm, proximate motion 
of the fingers to the thumb, and range of extension of the 
fingers as necessary to apply the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228, 5229 (2009).  The Veteran 
stated at his February 2010 hearing that he occasionally was 
unable to form a fist or flatten his hand on a table surface.  

VA examiners in April 2007 and February 2009 noted limitation 
of motion of his wrist.  The Veteran stated at his Board 
hearing that the shrapnel fragments for which he received 
service connection did not enter his wrist, but he suggested 
that the limitation of wrist motion was secondary to the 
shrapnel injury.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, as there is credible lay evidence that suggests the 
onset of wrist discomfort and limitation of motion is 
associated with the retained fragments and arthritis of the 
fingers, a medical opinion is necessary to determine if a 
right wrist disability is included or is secondary to the 
original service-connected injury.  Further, as grip function 
may also be impaired by deficits of the muscles of the 
condyle of the humerus, a medical evaluation of muscle groups 
VII, VIII, and IX is necessary to determine if additional 
diagnostic codes are applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5307, 5308, 5309 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   Schedule the Veteran for a VA 
orthopedic examination of this right 
hand.  Request that the examiner review 
the claims file and note review of the 
claims file in the examination report.  
Request that the examiner provide an 
evaluation of the Veteran's shell 
fragment wound residuals and degenerative 
arthritis of the right hand, including 
measurements of proximate motion of each 
finger to the palm, each finger to the 
thumb, and range of extension of each 
finger.  Request that the examiner 
evaluate the Veteran's right wrist and 
provide an opinion as to whether any 
disability of the right wrist is at least 
as likely as not (50 percent probability 
or greater) included as residual or is 
secondary to the shell fragment retention 
or arthritis of the thumb and fingers.  
Request that the examiner note if the 
shell fragments impair any function of 
the muscles of groups VII, VIII, and IX 
associated with the condyle of the 
humerus and intrinsic muscles of the 
hand.  

2.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for a rating in 
excess of 10 percent for residuals of 
shell fragments and degenerative 
arthritis of the right hand.  If any 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

